*528SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court is AFFIRMED.
Appellant Mel M. Marin appeals from the order of the United States District Court for the Northern District of New York (Frederick J. Scullin, Jr., Chief Judge) dismissing his bankruptcy appeal on the basis that Marin violated Northern District of New York Local Rule 41.2(b) by failing to provide the district court with his correct address. The bankruptcy court for the Northern District (Stephen D. Gerling, Chief Bankruptcy Judge) had dismissed for lack of standing a Chapter 11 case brought by Marin, as trustee, on behalf of a trust called “Happy Trust Three.”
This court is “free to affirm an appealed decision on any ground which finds support in the record.” Beal v. Stern, 184 F.3d 117, 122 (2d Cir.1999) (internal quotation marks omitted). The bankruptcy court found that Happy Trust Three “never engaged in business activities, never experienced a profit, does not presently engage in business activities, and is unlikely to engage in business activities in the future. Debtor is not a business trust, and was not intended to be a business trust.” Joint Appendix at 97. These findings were not clearly erroneous, and they amply justify the bankruptcy court’s conclusion that bankruptcy protection was not available. See In re Secured Equip. Trust of Eastern Air Lines, Inc., 38 F.3d 86 (2d Cir.1994).
The judgment of the district court is AFFIRMED. Costs are awarded to the appellee.